NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted October 23, 2019*
                                 Decided October 24, 2019

                                          Before

                            WILLIAM J. BAUER, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 19-1138

DAVID DIXON,                                    Appeal from the United States District
     Plaintiff-Appellant,                       Court for the Northern District
                                                of Illinois, Eastern Division.

      v.                                        No. 18 C 7897

FALEN RICK, et al.,                             Rebecca R. Pallmeyer,
     Defendants-Appellees.                      Chief Judge.

                                        ORDER

        David Dixon did not make child support payments, and Illinois state officials
seized funds from his bank account to satisfy the debt. Dixon then sued the state
officials and his bank in federal court. He requested that the court dismiss the child
support claim against him, asserting that the seizure violated his rights to due process
and equal protection under the Fourteenth Amendment and his right to be free from
involuntary servitude under the Thirteenth Amendment. Although Dixon invoked

      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-1138                                                                              Page 2

various federal claims, the district court concluded that, essentially, the complaint
challenged state-court proceedings to establish and enforce Dixon’s child support
obligation. As a result, the court dismissed the case for lack of jurisdiction under the
Rooker-Feldman doctrine, which prevents federal district courts from setting aside
state-court judgments. See Gilbert v. Illinois State Bd. of Educ., 591 F.3d 896, 900 (7th Cir.
2010).

       On appeal, Dixon repeats the same legal theories he advanced in the district
court but fails to point to any basis for the district court’s jurisdiction over his claims.
His failure to develop an argument challenging the district court’s jurisdictional
determination waives his only possible avenue for appellate relief, and we could
dismiss his brief on that basis. See FED. R. APP. P. 28(a)(8); Griffin v. TeamCare, 909 F.3d
842, 846 (7th Cir. 2018). In any event, we agree that the Rooker-Feldman doctrine—not to
mention the domestic relations exception to federal jurisdiction, see Ankenbrandt
v. Richards, 504 U.S. 689, 693–95, 716 (1992)—prevented the district court from reviewing
the state-court order, see Gilbert, 591 F.3d at 900.

                                                                                   AFFIRMED